[Cite as Cotton v. Sheldon, 2014-Ohio-756.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




PRINCE CHARLES COTTON, SR.,

        PLAINTIFF-APPELLANT,                             CASE NO. 9-13-48

        v.

EDWARD T. SHELDON, WARDEN,                               OPINION

        DEFENDANT-APPELLEE.




                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 10-CV-0318

                                     Judgment Affirmed

                             Date of Decision: March 3, 2014




APPEARANCES:

        Prince Charles Cotton, Sr., Appellant

        Peter L. Jamison for Appellee
Case No. 9-13-48



ROGERS, J.

        {¶1} Although originally placed on our accelerated calendar, we elect,

pursuant to Local Rule 12(5), to issue a full opinion in lieu of a judgment entry.

        {¶2} Plaintiff-Appellant, Prince Charles Cotton1, appeals the judgment of

the Court of Common Pleas of Marion County denying his “motion to rescind

unauthorized actions by the clerk’s [sic] of courts”. On appeal, Cotton argues that

the trial court erred because the judge was biased, cited his own personal opinions,

failed to cite case law, and misapplied the law. For the reasons that follow, we

affirm the trial court’s judgment.

        {¶3} On April 13, 2010, Cotton filed a writ of mandamus in the Court of

Common Pleas of Marion County.                     Cotton alleged that Defendant-Appellee,

Edward Sheldon, the Warden of the Marion Correctional Institution, did not have

a valid sentencing entry and asked for his immediate release. On December 15,

2010, Sheldon filed a motion for judgment on the pleadings, stating that Cotton’s

complaint was barred by res judicata and that he did not fully comply with R.C.

2969.21 et seq. On August 15, 2011, the trial court issued a judgment entry which

granted Sheldon’s motion for judgment on the pleadings. The trial court stated, in

relevant part:



1
 Appellant refers to himself as “Prince Charles Cotten, Sr.” We will refer to the Appellant as “Cotton” in
order to be consistent with the trial court’s caption.

                                                   -2-
Case No. 9-13-48



             The Court further finds that the issues raised by the Relator in
       his Writ of Mandamus should have been raised on direct appeal or
       by post-conviction action.
             In addition, the Court finds that the Relator’s action in this case
       fails for failure to comply with ORC §2961.21 [sic].
             IT IS THEREFORE ORDERED that the Relator’s Writ of
       Mandamus is hereby dismissed. Costs are to be paid by the Relator.

(Docket No. 42, p. 2)

       {¶4} Cotton also filed, with this court, a petition for “Writ of Procedendo

Ad Judicium,” which we denied in a judgment entry filed on March 11, 2011. In

the judgment entry, we ordered Cotton to pay court costs.

       {¶5} On May 31, 2013, Cotton filed a “motion to rescind unauthorized

actions by the clerk’s [sic] of court” arguing that because he was indigent, he

should not have to pay the court costs associated with the two aforementioned

cases. (Docket No. 46, p. 1). The trial court subsequently denied his motion on

August 27, 2013, finding that because Cotton’s litigation was civil in nature, it did

not relieve him of the obligation to pay court costs.

       {¶6} Cotton timely appealed this judgment, presenting the following

assignments of error for our review.

                             Assignment of Error No. I

       THE JUDGE WAS BIAS AND THE PLAINTIFF WAS
       PREJUDICE. [SIC] WHEN THE JUDGE RULED IN FAVOR
       OF THE NONE [SIC] MOVING PARTY. [SIC] WHEN NO
       OPPOSITION WAS FILED[.]


                                         -3-
Case No. 9-13-48



                            Assignment of Error No. II

       THE JUDGE WAS IN ERROR, AND THE PLAINTIFF WAS
       PREJUDICE. [SIC] WHEN THE JUDGE CITED HIS OWN
       PERSONAL OPINION WHEN THIS ACTION WAS
       UNCONTESTED[.]

                            Assignment of Error No. III

       THE JUDGE WAS DISCRIMINATING AND THE
       PLAINTIFF WAS PREJUDICE. [SIC] WHEN THE JUDGE
       FAIL [SIC] TO CITE ANY CASES TO SUPPORT HIS
       RULING[.]

                            Assignment of Error No. IV

       THE JUDGE WAS OPINIONATED, AND THE PLAINTIFF
       WAS PREJUDICE. [SIC] WHEN THE JUDGE MISAPPLIED
       THE LAW, WHEN NO RESPONSE WAS FILED IN THIS
       CASE IN CHIEF[.]

       {¶7} Due to the nature of the assignments of error, we elect to address them

together.

                 Assignments of Error No. I, II, III, & IV

       {¶8} In his first, second, third, and fourth assignments of error, Cotton

essentially argues that the trial court erred because the trial judge was biased, cited

his personal opinions, failed to cite any case law, and misapplied the law. We

disagree.

       {¶9} First, Cotton fails to explain or demonstrate how the trial judge was

biased. Further, we do not see where in the trial court’s judgment entry the judge


                                         -4-
Case No. 9-13-48



inserted his personal opinions. Cotton also argues that the trial court erred because

it did not cite any case law in its judgment entry. We are unaware of any rule,

statute, or case that requires a trial court to cite case law in its judgment entry.

Therefore, we find these arguments meritless.

       {¶10} Cotton also argues that the trial court misapplied the law. Pursuant

to R.C. 2969.22(A)(1)(b), when “an inmate commences a civil action or appeal

against a government entity or employee * * * [t]he clerk of court * * * shall

charge to the inmate either the total payment of the requisite fees that are

described in section 2303.20 of the Revised Code or that otherwise are applicable

to actions or appeals filed in that court * * *.” Further, R.C. 5120.133(A) states

that

       [t]he department of rehabilitation and correction, upon receipt of a
       certified copy of the judgment of a court of record in an action in
       which a prisoner was a party that orders a prisoner to pay a stated
       obligation, may apply toward payment of the obligation money that
       belongs to a prisoner and that is in the account kept for the prisoner
       by the department.

(Emphasis added.)

       {¶11} Ohio Adm. Code 5120-5-03 outlines the procedures and guidelines

for withdrawing money from an inmate’s prison account. The warden’s designee

must give the inmate the required notice of his or her right to claim exemptions




                                         -5-
Case No. 9-13-48



and the types of exemptions that are available under R.C. 2329.66.2 Ohio Adm.

Code 5120-5-03(C).             The warden’s designee must also give the inmate an

opportunity to raise a defense and an opportunity to discuss his or her objections

with the warden’s designee. Id. “This practice provides safeguards to minimize

the risk of unlawful deprivation of inmate property.” Id.

        {¶12} Therefore, it is apparent that even though Cotton is indigent, he is

still required to pay court costs. Further, the clerk of courts has valid judgment

entries from both of Cotton’s above-mentioned cases and is entitled to withdraw

money from Cotton’s prison account.

        {¶13} Although not clearly stated in an assignment of error, Cotton also

seems to argue that he was entitled to default judgment since Sheldon did not

respond to his “motion to rescind.”                  However, Sheldon was not required to

respond to Cotton’s motion, which was a nullity.3 Cotton’s case against Sheldon


2
  Cotton repeatedly cites Hutchinson v. Cox, 784 F.Supp.1339 (S.D. Ohio 1992), in his brief, asserting that
R.C. 2329.66 is “UNCONSTITUTIONAL ON ITS FACE.” (Emphasis sic.) Appellant’s Br., p. 2. Cotton
is correct in noting that the court in Hutchinson held that “the provisions of Ohio Rev. Code Chapter 2329
permitting post-judgment execution against personal property without notice of potentially available
exemptions and of the procedure for claiming them are unconstitutional on their face in that they deprive
debtors of their property interest in exempt property without due process of law.” (Emphasis added.) 784
F.Supp at 1344. However, Hutchinson was decided in 1992, and the General Assembly has since then
amended Chapter 2329 to include a notice requirement of the potentially available exemptions and of the
procedure for claiming them. See R.C. 2329.091; 1994 Ohio Law Files 145 (S.B. 147). Further, Ohio
Adm. Code 5120-5-03 provides the same notice requirements in order to protect an inmate against unlawful
deprivation of property, and the Ohio Supreme Court has utilized this section to collect court costs from an
inmate’s account. See, e.g., State ex rel. Turner, v. Eberlin, 117 Ohio St.3d 381, 2008-Ohio-1117.
3
  An inmate must follow Ohio Adm. Code 5120-9-31 to “appeal the collection of costs once notice of the
garnishment has been provided to the inmate by the institution.” Boylen v. Ohio Dept. Of Rehab. & Corr.,
182 Ohio App.3d 265, 2009-Ohio-1953, ¶ 27 (5th Dist.). Since Cotton did not follow the instructions of
Ohio Adm. Code 5120-9-31, his “motion to rescind” is a nullity and is of no legal significance.

                                                    -6-
Case No. 9-13-48



was resolved when the trial court issued its August 15, 2011 judgment entry, and

Cotton is not allowed to reopen the case by simply filing a “motion to rescind.”

See State v. ex. Rel. Simms v. Sutula, 81 Ohio St.3d 110, 111 (1998).

       {¶14} Accordingly, we find that the trial court did not err in dismissing

Cotton’s motion to rescind and we overrule Cotton’s first, second, third, and

fourth assignments of error.

       {¶15} Having found no error prejudicial to Cotton in the particulars

assigned and argued, we affirm the trial court’s judgment.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J. and PRESTON, J., concur.

/jlr




                                        -7-